Case 1:20-cv-05705-JPO-SDA Document 24 Filed 02/08/21 Page 1of 8

 

HUMMUS ON 6th LLC, HUMMUS & PITAS NYC
LLC, THE HUMMUS & PITA COMPANY, INC., doing :

 

USDC SDNY

DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
FOR THE SOUTHERN DISTRICT OF NEW YORK DOC #:

x DATE FILED: 2/8/2021
ERNESTO LICONA PEREZ and JOSE QUIC,
Plaintiffs,
Case No.: 20-cv-05705
-against-

ENDORSEMENT: The parties' proposed Protective
Order is approved as modified herein.

business as THE HUMMUS & PITA COMPANY, and: SO ORDERED.
DAVID PESSO : Dated: February 8, 2021

4 A ete
Defendants. : AS

x

 

CONFIDENTIALITY AGREEMENT AND PROTECTIVE ORDER

The parties to the above-captioned action shall disclose information—including trade
secrets and other confidential business information—for which special protection from public
disclosure and from use for any purpose other than for prosecuting and/or defending this action
is warranted under Rule 26(c) of the Federal Rules of Civil Procedure. To protect against the
improper use or disclosure of such information, plaintiffs Ernesto Licona Perez and Jose Quic
known as Brandon Quic Garcia (“Plaintiffs”) and defendants Hummus on 6th LLC, Hummus &
Pitas NYC LLC, The Hummus & Pita Company, Inc. and David Pesso (“Defendants,” and
together with Plaintiffs, each a “Party” or together the “Parties”), by their respective counsel,
hereby stipulate and agree, and the Court enters the following Confidentiality Agreement and
Protective Order, as follows:

1. When any Party produces or provides documents at any time during the above-
captioned litigation and reasonably believes that such documents contain trade secrets or other
competitively sensitive information, Plaintiffs or Defendants shall stamp all such documents with

the word “CONFIDENTIAL” and such documents shall thereafter be protected pursuant to the
Case 1:20-cv-05705-JPO-SDA Document 24 Filed 02/08/21 Page 2 of 8

terms of this Confidentiality Agreement and Protective Order. When producing Confidential
Information or Highly Confidential Information (defined below), the producing Party shall stamp
all pages of the document with the “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL —
ATTORNEY’S EYES ONLY” designation. However, failure to affix such a designation on all
pages of a multi-page document shall not waive the producing Party’s right to designate the
entire document as Confidential or Highly Confidential.

2. If a Party produces or provides documents at any time during the above-captioned
litigation and reasonably believes that such documents contain trade secrets or other
competitively sensitive strategic or financial data that could potentially be used by the requesting
Party or another party for commercial use or otherwise to harm the competitive position of the
designating Party, and disclosure of which to anyone other than a Qualified Person under
Paragraph 6 hereof would be severely prejudicial to the designating Party, Plaintiffs or
Defendants shall stamp such documents with the words “HIGHLY CONFIDENTIAL
INFORMATION — ATTORNEY’S EYES ONLY,” and such documents shall thereafter be
protected pursuant to the terms of this Confidentiality Agreement and Protective Order.
Documents stamped “Highly Confidential Information - Attorney’s Eyes Only” (hereafter
“Highly Confidential Information”) shall be for review only by the Qualified Persons set forth in
Paragraph 6 hereof.

3. The inadvertent production of any responsive document, material, or information
without the “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL — ATTORNEY’S EYES
ONLY” designation shall not operate as a waiver of its confidential status under this
Confidentiality Agreement and Protective Order, so long as any such inadvertent production is
brought to the attention of opposing counsel by counsel for the party designating such document,
material or information as “Confidential” or “Highly Confidential — Attorney’s Eyes Only”
promptly after discovery of the inadvertent failure to so designate at the time of production. Any

use or disclosure by the receiving party of any such document or information prior to being
Case 1:20-cv-05705-JPO-SDA Document 24 Filed 02/08/21 Page 3 of 8

notified of its confidential nature shall not be deemed a violation of this Confidentiality
Agreement and Protective Order.

4. If Plaintiffs or Defendants wish to use any deposition testimony concerning
documents, material, or information designated as Confidential or Highly Confidential, the
portion of the deposition transcript which relates to such documents, material or information
shall be designated and treated as Confidential or Highly Confidential and subject to the
confidentiality provisions hereof. This Confidentiality Agreement and Protective Order shall not
preclude counsel for the Parties from using during any deposition in this action any documents or
information which have been designated as “Confidential” under the terms hereof, provided
counsel has a good-faith belief that such witness has previously seen the document.

5. Documents, material or information (including portions of deposition transcripts)
received from the opposing party and designated as Confidential, or information derived
therefrom (collectively “Confidential Information”), may be disclosed or made available by the
party receiving the Confidential Information (or their respective counsel) only to the following:

A. Plaintiffs, Defendants, and any agents or employees of Defendants
(current or former) with whom Defendants’ counsel believes the
information is necessary to share in order to prepare the defense of or
evaluate Plaintiffs’ claims;

B. the Court and its personnel (in the manner provided by paragraph 9
hereof);

C. counsel of record and the attorney(s), paralegal(s), and clerical and
secretarial staff employed by them;

D. court reporters, stenographers, or videographers utilized in this litigation;

any expert or consultant engaged or consulted in this action;
Case 1:20-cv-05705-JPO-SDA Document 24 Filed 02/08/21 Page 4 of 8

F, any witnesses testifying at a deposition or trial in this action provided
counsel has a good-faith belief that such witness has previously seen the
document; and

F, any other person as agreed upon by the parties or ordered by the Court.

6. Documents, material or information received from the opposing party and

designated as Highly Confidential Information, or information derived therefrom, may be

disclosed or made available by the Party receiving the Highly Confidential Information only to

the following “Qualified Persons”:

A. the Court and its personnel (in the manner provided by paragraph 9
hereof);

B. counsel of record for Plaintiffs or Defendants and their paralegal(s), and
clerical and secretarial staff employed by them;

C. third-party experts or consultants, and the employees of such experts and
consultants who are assisting them, engaged by counsel or a party to assist
in this litigation;

D. court reporters, stenographers, or videographers utilized in this litigation;
and

E, any other person as agreed upon by the Parties or ordered by the Court.

7, All Confidential Information or Highly Confidential Information received in this

case shall be used by the person(s) receiving it only for the purposes of preparing for and

conducting this litigation. It may not be used for any other purpose, including any competitive

purpose.

8. Prior to disclosure of Confidential Information or Highly Confidential

Information received from another party that is protected by this Confidentiality Agreement and

Protective Order to any individual or entity that falls within the categories set forth in paragraphs

5 and 6 above (except the Court and its personnel), Plaintiffs or Defendants or their respective
Case 1:20-cv-05705-JPO-SDA Document 24 Filed 02/08/21 Page 5of 8

counsel shall secure their promise that they will not disclose any information protected by this
Confidentiality Agreement and Protective Order to anyone other than counsel and the parties, as
limited herein.

9. Prior to filing any pleadings, motions or other papers with the Court that disclose
any Confidential Information or Highly Confidential Information, the filing party shall, at least
three (3) business days prior to such filing, provide the party who produced the Confidential

Information at issue with notice, via email to the non-filing party’s counsel, of its intent to do so.
If any party seeks to file such Confidential Information under seal, it shall do so in accordance with Judge Aaron's Individual Practices.

 
 

apn h op oroaamont io finay ano ging in gcaad SE ; 9

 

   

a2 Upc Peiona! 13s onfidential

Information or Highly Confidential Information under seal, the pleadings, motions or papers at

 
 

issue shall be labeled “Confidential — Subject to Confidentiality Agreement and Protective
Order,” filed under seal, and kept under seal until further order of the Court. The original and all
copies of any document filed under seal, including all copies served on parties to this action,

shall be marked on the first page of the document, and each page thereof containing Confidential

Information, with the above-referenced legend. Where-pessible-enh-eonfidential pertions-of
flines-withthe-Ceurt- shall be-fled-under-seat—If any pleadings, motions or other paper

reproduces, paraphrases or discloses any document that has previously been designated by a
party as comprising or containing Confidential or Highly Confidential information, the redacted
copy of that pleading, motion, or paper shall identify the document by the production number
ascribed to it at the time of production.

10. _—‘ If at trial any non-disclosing party attempts to introduce into evidence or use in
cross-examination Confidential Information, whether a document, deposition testimony or
otherwise, the disclosing party may request that the Court preserve the confidentiality of that

Confidential Information to the extent and by the means the Court deems necessary and
Case 1:20-cv-05705-JPO-SDA Document 24 Filed 02/08/21 Page 6 of 8

 

appropriate.
11. | Nothing herein shall be construed as a concession by either Party of the relevance

or lack of relevance of any information or documents or to require either Party to produce
information or documents that it contends to be privileged or otherwise non-discoverable.

12. Within sixty (60) days after final termination of this action, including all appeals,
the Parties shall destroy or return to opposing counsel all documents or material designated as
Confidential Information or Highly Confidential Information that he/it received from the
disclosing party, and all copies thereof (including such copies as may have been marked as
deposition exhibits and/or exhibits to any motion, pleadings or other court documents).
Notwithstanding anything to the contrary, counsel of record for the parties may retain one copy
of documents constituting work product, a copy of pleadings, motion papers, discovery
responses, deposition transcripts and deposition and trial exhibits, referencing or containing
Confidential Information or Highly Confidential Information. This Confidentiality Agreement
and Protective Order shall not be interpreted in a manner that would violate any applicable
cannons of ethics or codes of professional responsibility. A Party that elects to destroy, rather
than return, Confidential Information or Highly Confidential Information pursuant to this Section
12 shall certify in writing to the disclosing party that he/it has done so.

13. Nothing in this Confidentiality Agreement and Protective Order shall prevent a
Party from applying to the Court for any additional protection with respect to the confidentiality
of documents, material or information, including permission to treat Confidential Information on
an “attorneys” eyes only” basis, or for the right to utilize the Confidential Information in any way
not contemplated herein, as either party may consider appropriate.

14.‘ The provisions of this Confidentiality Agreement and Protective Order shall

survive any settlement, judgment or other disposition or conclusion of this action, and all appeals
Case 1:20-cv-05705-JPO-SDA Document 24 Filed 02/08/21 Page 7 of 8

therefrom, and the Court handling this action shall retain continuing jurisdiction in order to
enforce the terms of this Confidentiality Agreement and Protective Order.

15. In the event that a Party has an objection to a Confidential or Highly Confidential
designation, counsel for the objecting party shall notify opposing counsel in writing of the
objection and the basis therefor. If the Parties cannot resolve the dispute among themselves, then
within ten (10) business days of written notice by either Party that the parties cannot resolve such
dispute, the opposing Party will present the dispute to the Court by motion or the objection will
be deemed withdrawn. In the event the objecting party files any such motion, the designating
party bears the burden of demonstrating the necessity of the challenged designation under
prevailing law. During the pendency of any such motion or other process by which the Court
considers the dispute, the document or information in question shall be treated as Confidential or
Highly Confidential Information and subject to the provisions of this Confidentiality Agreement
and Protective Order.

16. Any non-party may join in this Confidentiality Agreement and Protective Order
by confirming, in writing, that the non-party agrees to be bound by this Confidentiality
Agreement and Protective Order, and upon doing so, shall have the same rights and obligations
under this Confidentiality Agreement and Protective Order as any Party to this action.
Additionally, any Party may designate materials produced by a third party and meeting the
standard above as Confidential, or, if so classified or requested by the producing party, Highly
Confidential by notice to another Party.

17. ‘In the event of a breach of this Confidentiality Agreement and Protective Order,
the non-breaching party shall be entitled to pursue any available remedy at law or equity.

18. Nothing contained herein shall be construed as a waiver by the Parties of the
attorney-client privilege, attorney work product doctrine, or any other applicable privileges or

duties. The Parties agree that should issues relating to these duties and/or privileges arise, they
Case 1:20-cv-05705-JPO-SDA Document 24 Filed 02/08/21 Page 8 of 8

will meet and confer to discuss the particular disclosure sought and, in any event, retain the right

to present the issue to the Court for resolution.

19. | Once executed by the parties, this Confidentiality Agreement and Protective

Order shall be binding on them as a matter of contract, irrespective of whether and when the

Court also executes the Confidentiality Agreement and Protective Order.

20. The Court retains the right to allow disclosure of any subject covered by this

stipulation or to modify this stipulation at any time in the interest of justice.

Dated: February 8, 2021

Dated: February 2, 2021

AKERMAN LLP

By: SKE
Jeffrey A. Kimmel, Esq.
Paul J. Rutigliano, Esq.
520 Madison Avenue, 20th Floor
New York, NY 10022
(212) 880-3800
jeffrey.kimel@akerman.com
paul.rutigliano@akerman.com

Attorneys for Defendants

har Sf AW

Hon. Stewart D. Aaron, U.S.M.J.

 

CILENTI & COOPER, PLLC

Patan Cogpur

Peter Hans Cooper, Esq.

155 East 44th Street, 6th Floor
New York, NY 10017

(212) 209-3933
pcooper@jcpclaw.com

By:

 

Attorneys for Plaintiffs
